DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 5/2/2022, with respect to claims 1-20 have been fully considered; additionally, the claims now include the previously allowable subject matter. The previous rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – amended claim 1 includes or specifically recites the previously indicated allowable subject matter: “wherein the first magnetic field and the second magnetic field comprise an aligned orientation, generate a clockwise restoring torque that counteracts a gravity related torque of the second housing about the hinge assembly . . . that counteracts a gravity related torque of the second housing about the hinge assembly responsive to rotation in a second, opposite rotational direction from the aligned orientation,” in combination with the remaining elements or steps. The indicated allowable features of claim 1 is not taught or adequately suggested in the prior art of record, nor would it be obvious to one of ordinary skill in the art to further modify the prior art to address deficiencies. Claims 2-16 depend either directly or indirectly from claim 1 and are therefore allowed for at least the same reason.
Claim 17 includes or specifically recites the previously indicated allowable subject matter: “a counterclockwise restoring torque that counteracts a gravity related torque of the display housing about the hinge assembly responsive to rotation in a second, opposite rotational direction from the aligned orientation,” in combination with the remaining elements or steps. The indicated allowable features of claim 17 are not taught or adequately suggested in the prior art of record, nor would it be obvious to one of ordinary skill in the art to further modify the prior art to address deficiencies. Claims 18-20 depend either directly or indirectly from claim 17 and are therefore allowed for at least the same reason. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in- person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 17-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786-9199 (IN USA OR CANADA) or 571-272-1000.
/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                
May 13, 2022